Citation Nr: 9925776	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  95-04 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for degenerative changes 
of the lumbosacral spine, to include degenerative disc 
disease and degenerative joint disease.  
2. Entitlement to a rating in excess of 40 percent for 
mechanical low back pain.  
3. Entitlement to a rating in excess of 10 percent for 
auriculoventricular (AV) heart block.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from July 1966 to March 1970 
and from December 1972 to July 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
The appellant and his wife testified before a Hearing Officer 
at the RO in April 1995, and the appellant also testified at 
the RO in March 1999 before the undersigned Member of the 
Board.  

Review of the record shows that in a rating decision dated in 
December 1995 the RO granted service connection for 
degenerative joint disease of the ankles and assigned a 
noncompensable rating for each ankle.  With a letter dated in 
December 1995, the RO forwarded to the veteran a copy of the 
rating decision and notice of his appellate rights.  On a VA 
Form 9, received at the RO on May 20, 1997, the veteran 
requested a hearing and requested that "Service connection 
for bone-degenerative joint disease be increased to 30 %."  
In an August 1998 letter to the veteran, the RO stated that 
on May 20, 1997, it had received his notice of disagreement 
with the ratings assigned for degenerative joint disease of 
the right and left ankles.  The RO stated that the notice of 
disagreement was not valid because it was not timely filed 
within one-year from the December 1995 notification date.  
The RO informed the veteran of his appellate rights 
concerning its determination as to the timeliness of the 
notice of disagreement.  The RO also stated that even though 
the previous decision was considered final, his claim for a 
higher rating was reopened.  

In a letter received at the RO in September 1998, the veteran 
argued that he appealed the December 1995 rating decision 
assigning the noncompensable ratings for his ankles when he 
received it and that he also requested a hearing.  He stated 
that he had been unable to attend the hearing, but had 
requested rescheduling, which he had been told would be done, 
but was not.  He reasoned that his appeal was timely and 
should be accepted because he had not received written 
confirmation of the hearing cancellation or notice that the 
hearing had been rescheduled.  The Board interprets the 
veteran's letter as a notice of disagreement with the 
determination that he did not timely file a notice of 
disagreement with the initial ratings for degenerative joint 
disease of the right and left ankles.  Notwithstanding the 
rating adjustments for the service-connected degenerative 
joint disease of the ankles made by the RO in its October 
1998 rating decision, there is no indication that the veteran 
has withdrawn his notice of disagreement on the timeliness 
issue, and the Board refers this matter to the RO for a 
statement of the case.  

In a rating decision dated in March 1994, the RO denied 
service connection for soft tissue sarcoma and also denied an 
increased rating for sinusitis.  The veteran's notice of 
disagreement was received in January 1995, and the RO 
addressed those issues in a statement of the case dated in 
February 1995.  The veteran testified at an RO hearing in 
April 1995, and the Hearing Officer accepted the veteran's 
hearing testimony as his substantive appeal on those issues.  
In a Decision Review Officer Decision dated in February 1999, 
the RO granted an increased rating, to 30 percent, for 
sinusitis and noted that the veteran's appeal was limited to 
a request for a 30 percent rating.  In a written statement 
received at the March 1999 hearing, the veteran withdrew his 
claim for service connection for soft tissue sarcoma and his 
claim for an increased rating for sinusitis.  The Board will 
not address these issues, as they are no longer in appellate 
status.  

In its March 1994 rating decision, the RO denied an increased 
rating for psychophysiological musculoskeletal reaction and 
provided notice in its April 1994 letter to the veteran.  The 
veteran disagreed, and the RO addressed the issue in the 
February 1995 statement of the case.  The veteran's testimony 
at his April 1995 RO hearing was accepted as his substantive 
appeal on the increased rating claim.  In its April 1997 
rating decision, the RO granted separate ratings for 
somatoform pain disorder (formerly diagnosed as 
psychophysiological musculoskeletal reaction) and mechanical 
low back pain.  The RO continued the 10 percent rating 
previously assigned for the psychiatric disability and 
assigned a 10 percent rating for mechanical low back pain 
effective from November 1996.  The RO notified the veteran of 
its decision and addressed the somatoform pain disorder 
rating in an April 1997 supplemental statement of the case.  
The veteran continued his appeal regarding the psychiatric 
disability rating and disagreed with the 10 percent rating 
for mechanical low back pain.  After receipt of additional 
evidence, the RO, in a rating decision dated in October 1998, 
increased the rating for somatoform pain disorder from 10 
percent to 50 percent, effective from April 1994, and 
increased the rating for mechanical low back pain from 10 
percent to 40 percent, effective from November 1996.  In a 
statement of the case dated in February 1999, the RO 
addressed the rating for mechanical low back pain, and in a 
supplemental statement of the case, also dated in February 
1999, the RO addressed the rating for somatoform pain 
disorder.  

At the March 1999 hearing, the veteran submitted his 
substantive appeal on the issue of entitlement to a rating in 
excess of 40 percent for mechanical low back pain.  At the 
hearing, he submitted a written statement withdrawing his 
claim for a rating in excess of 50 percent for somatoform 
pain disorder, and the Board will not consider that issue.  
The Board notes, however, that in a statement received in 
June 1998 the veteran may have been asserting a claim for an 
earlier effective date for service connection for mechanical 
low back pain and that in a statement received in November 
1998 the veteran may have been asserting a claim for an 
earlier effective date for a 50 percent rating for somatoform 
pain disorder.  The Board refers these matters to the RO for 
clarification and any appropriate action.  

In a rating decision dated in June 1998, the RO denied 
service connection for hypertension and determined that new 
and material evidence had not been submitted to reopen the 
veteran's previously denied claim for service connection for 
asthma.  In a written statement received at the March 1999 
hearing, the veteran requested a statement of the case and 
asserted that he had filed a notice of disagreement regarding 
service connection for hypertension and asthma.  The Board 
accepts the veteran's March 1999 statement as his notice of 
disagreement with the June 1998 rating decision, and refers 
this matter to the RO for a statement of the case.  

In the same statement received at the March 1999 hearing the 
veteran claimed entitlement to service connection for flat 
feet, hemorrhoids, colon polyps and irritable bowel syndrome, 
which he asserted might be secondary to his nervous 
condition.  He stated that he believed his digestive system 
problems, especially the hiatal hernia, might be caused or 
aggravated by medications for his service-connected 
orthopedic problems.  In addition, he claimed entitlement to 
service connection for arthritis of the cervical spine and 
arthritis of the thoracic spine, status post fracture of 
T7/T8.  The Board refers these matters to the RO for 
appropriate action.  

In this decision, the Board addresses the issue of service 
connection for degenerative changes of the lumbosacral spine, 
to include degenerative disc disease and degenerative joint 
disease.  The issues of entitlement to a rating in excess of 
40 percent for mechanical low back pain and entitlement to a 
rating in excess of 10 percent for AV heart block are 
addressed in the remand that follows the decision.  


FINDING OF FACT

Degenerative changes of the lumbosacral spine, including 
degenerative disc disease and degenerative joint disease, had 
their onset in active service.   


CONCLUSION OF LAW

Degenerative changes of the lumbosacral spine, including 
degenerative disc disease and degenerative joint disease, 
were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Review of the record shows that in August 1981, following 
discharge from his second period of service, the veteran 
filed a claim for service connection for compression fracture 
of L1 and for service connection for low back pain.  In an 
April 1982 Administrative Decision, the RO held that injuries 
received by the veteran in a motorcycle accident on April 9, 
1991, were a result of his own willful misconduct and that he 
was not entitled to any benefits for injuries received as a 
result of this accident, which was not in line of duty.  
Thereafter, in a rating decision also dated in April 1982, 
the RO denied service connection for compression fracture of 
L1 because it occurred in the April 9, 1991, motorcycle 
accident.  

In the same rating decision, the RO denied service connection 
for chronic low back pain as being psychophysiologic in 
origin without establishment of an organic back condition.  
The RO also denied service connection for rheumatoid 
arthritis.  The veteran filed a notice of disagreement with 
the denial of service connection for rheumatoid arthritis and 
chronic low back pain, and after receipt of additional 
evidence, the RO, in a September 1982 rating decision, 
granted service connection for psychophysiological 
musculoskeletal reaction and assigned a 10 percent rating, 
effective from the day following separation from service in 
July 1981.  The RO continued the denial of service connection 
for rheumatoid arthritis and issued a statement of the case 
including that issue.  The veteran perfected his appeal, and 
in a decision dated in December 1983 the Board affirmed the 
denial of service connection for rheumatoid arthritis.  

In a rating decision dated in October 1986, the RO continued 
the 10 percent rating for psychophysiologic musculoskeletal 
reaction.  The veteran appealed, and at an April 1987 RO 
hearing, he argued that his disability should be rated based 
on musculoskeletal rather than psychiatric complaints.  The 
RO found no clear-cut distinction between the veteran's 
psychological and back conditions and determined the 
disability was properly rated as 10 percent disabling under 
Diagnostic Code 9505 (psychological factors affecting 
musculoskeletal condition).  The veteran provided additional 
testimony concerning his back condition at a December 1987 RO 
hearing, and the RO continued the 10 percent rating for 
psychophysiologic musculoskeletal reaction.  In a decision 
dated in July 1989, the Board denied entitlement to an 
increased rating for psychophysiological musculoskeletal 
reaction.  

In the July 1989 decision, the Board stated that it appeared 
that the veteran might wish to raise the issue of service 
connection for a herniated nucleus pulposus, and referred the 
issue to the RO.  In a rating decision dated in August 1989, 
the RO denied service connection for herniated nucleus 
pulposus on the basis that it was not shown by the evidence 
of record, and in the same rating decision continued the 10 
percent rating for psychophysiological musculoskeletal 
reaction.  The veteran did not appeal.  

In rating decisions dated in March 1994 and September 1994, 
the RO denied an increased rating for psychophysiological 
musculoskeletal reaction and also denied service connection 
for a back disorder as not shown in service.  The veteran 
disagreed with the determinations, and the RO issued 
statements of the case on those issues.  The veteran 
testified at an RO hearing in April 1995, and the Hearing 
Officer accepted the veteran's testimony as his substantive 
appeal.  In a decision dated in December 1995, the Hearing 
Officer denied service connection for degenerative disc 
disease at L5-S1 and osteoarthritis of the lumbar spine.  She 
stated that the veteran's current complaints of back pain had 
an organic diagnosis of degeneration which was not service 
connected, but the psychological musculoskeletal complaints 
had been present for more than 10 years and were not 
separable from the degenerative disease complaints.  She 
continued the 10 percent rating for psychophysiological 
musculoskeletal reaction.  In a rating decision dated in 
December 1995, the RO described the service-connected 
disability as psychophysiological musculoskeletal reaction 
and mechanical low back pain rated as 10 percent disabling 
under Diagnostic Code 9505.  

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 Fed. 
Reg. 52695 (1996).  In a rating decision dated in April 1997, 
the RO granted a 10 percent rating for somatoform pain 
disorder under Diagnostic Code 9422 in the revised VA 
Schedule for Rating Disabilities (Rating Schedule) and 
assigned a separate 10 percent rating for mechanical low back 
pain under Diagnostic Code 5295.  In the rating decision it 
was noted that the Hearing Officer had granted service 
connection for mechanical low back pain and determined that 
the effects of this condition could not be separated from 
nonservice-connected degenerative changes in the lower spine.  
Thereafter, in a supplemental statement of the case also 
dated in April 1997, the RO addressed the issue of evaluation 
of somatoform pain disorder noting it was formerly diagnosed 
as psychophysiological musculoskeletal reaction.  The veteran 
continued his appeal regarding the psychiatric disability 
rating and disagreed with the 10 percent rating for 
mechanical low back pain.  After receipt of additional 
evidence, the RO, in a rating decision dated in October 1998, 
granted a 50 percent rating for somatoform pain disorder and 
a 40 percent rating for mechanical low back pain.  The RO 
addressed the rating for somatoform pain disorder in a 
supplemental statement of the case dated in October 1998, and 
the veteran continued his appeal on both issues.  Thereafter, 
the RO addressed the rating for somatoform pain disorder in a 
February 1999 supplemental statement of the case and the 
rating for mechanical low back pain in a separate statement 
of the case also dated in February 1999.  

At the March 1999 hearing, the veteran submitted his 
withdrawal, in writing, of the claim of entitlement to a 
rating in excess of 50 percent for somatoform pain disorder.  
At the hearing, he also submitted his substantive appeal with 
respect to the issue of entitlement to a rating in excess of 
40 percent for mechanical low back pain.  At the hearing, the 
veteran presented testimony concerning his low back. 

II.  Service connection for degenerative changes of the 
lumbosacral spine

The Board finds that the veteran's service connection claim 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  This is, the claim is plausible and meritorious 
on its own.  The Board is also satisfied that all relevant 
facts necessary to make an equitable decision have been 
properly developed, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  

Under the law, service connection may be granted for any 
disability resulting from disease or injury incurred or 
aggravated in active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Review of the record indicates that in a letter received at 
the RO in September 1986, the service department requested 
loan of the veteran's service medical records.  In July 1995, 
at the request of the RO, the National Personnel Records 
Center forwarded multiple envelopes containing service 
medical records for the veteran, including medical records 
for both periods of service.  Those records show that in 
January 1969, the veteran presented with upper lumbar pain 
secondary to helping catch a fuel tank 2 weeks earlier.  
Physical examination was unremarkable, and the impression was 
probable muscle strain.  The report of the veteran's March 
1970 separation examination for his first period of service 
shows that the physician evaluated the veteran's spine as 
normal.  

Service medical records for the veteran's second period of 
service show that in August 1974 the veteran was seen with 
complaints of mild central lumbosacral pain over the past 1 
to 2 days.  The impression after examination was no 
significant pathology.  In July 1976, the veteran complained 
of low back pain and gave a history of doing a lot of 
extremely heavy lifting a week earlier.  The assessment after 
examination was low back strain.  He was seen on multiple 
occasions thereafter with continuing complaints of low back 
pain exacerbated by lifting.  When seen in October 1976, he 
gave a history of back trauma in July 1976 related to fixing 
something under a trailer and being hit by something.  

The service medical records show that the veteran continued 
to complain of low back pain through 1980, and the 
impressions reported in the records include lumbar strain, 
muscle spasms and mechanical low back pain.  In a Medical 
Board Summary dated in July 1980 it was stated that veteran 
had a 4-year history of infrascapular and low back pain and 
that by history the pain was severe and affected him during 
work, sleep and recreation.  It was noted that multiple X-ray 
studies had been within normal limits and that he had been 
tried on anti-inflammatory medications, muscle relaxants and 
extensive use of physical therapy facilities.  It was noted 
that the most recent series of physical therapy visits had 
been nearly every working day from the beginning of April 
1980 to mid-July 1980.  Orthopedic and neurosurgical 
specialty evaluations had proven to be essentially within 
normal limits.  Psychiatric evaluation and counseling was 
tried.  In the Medical Board Summary it was stated that while 
the veteran's problem was felt to be primarily 
psychophysiologic in origin, counseling had proven 
ineffective in the relief of the veteran's symptoms.  

In an August 1980 Medical Board Report, it was recommended 
that the veteran be returned to duty.  Remaining service 
medical records show that the veteran received continuing 
treatment for recurrent low back pain.  At the veteran's 
separation examination in early April 1981, prior to the 
motorcycle accident found to be the result of willful 
misconduct, the examiner evaluated the veteran's spine as 
normal and noted that the veteran had been seen off and on 
for low back pain and had been treated with Valium, Parafon 
Forte and moist heat and had been given waiver from lifting.  

Immediately following the April 1981 motorcycle accident, the 
veteran was stabilized at the United States Air Force (USAF) 
Hospital at Holloman Air Force Base and was then transferred 
to Gerald Champion Memorial Hospital.  On examination at the 
private hospital, there was compression tenderness with pain 
localizing through the lumbar area.  X-rays revealed elevated 
right hemidiaphragm with no other abnormality except possible 
compression of a few of the vertebrae in the throraco-dorsal 
area.  It was noted that initial X-ray evaluation was of poor 
quality.  The veteran underwent an exploratory laparotomy, 
which revealed a stellate type laceration of the dome of the 
liver.  The final diagnosis was motorcycle accident with 
resultant stellate laceration of the dome of the liver, small 
compression fracture of L-1 vertebra and adult respiratory 
distress syndrome.  

After hospital discharge in mid-April 1981, the veteran was 
followed as an outpatient at the Holloman base hospital.  In 
an X-ray report dated in early May 1991, the radiologist at 
that hospital concluded that the lumbar spine was normal.  In 
June 1991, the surgical clinic noted that an orthopedic 
consultation had been obtained despite the fact that X-rays 
were interpreted as normal at Holloman.  The orthopedic 
department at William Beaumont Army Medical Center saw the 
veteran in June 1991, and it was their opinion that that 
there was evidence of a 4 percent compression fracture of the 
L1 vertebra.  

After service, the veteran was seen at a VA outpatient clinic 
in October 1981 and gave a history of having had continuing 
intermittent vague back pain subsequent to injury of his back 
in service 8 years earlier when he struck his back in the L1-
L2 region on a metal bar.  He also gave a history of a 
compression fracture of L1 in a motor vehicle accident in 
April 1981.  X-rays reportedly showed 5 percent compression 
in the mid-thoracic spine with no ankylosis changes.  The 
impression after examination was chronic low back strain.  

At a VA examination in August 1982, the veteran gave a 
history treatment for low back pain in service from June 1977 
to July 1981.  The diagnosis after clinical examination was 
chronic low back pain with no objective findings on 
examination.  VA X-rays taken in August 1982 showed slight 
narrowing of the S1 disc space.  

In October 1982, the veteran submitted copies of records from 
private health care providers from whom he received treatment 
during service.  In a June 1980 evaluation report, Wm. 
Arlington White, M.D., stated that the veteran's chief 
complaint was back problems of four years' duration that had 
started when he raised up underneath a trailer and bumped his 
back hard.  After clinical examination, the impressions were 
suspect arthralgic pain and normal neurological examination.  
Dr. White stated that he advised the veteran to get his past 
X-rays for review.  In a progress note dated in July 1980, 
Dr. White stated that the veteran presented a whole packet of 
X-rays for review.  Dr. White stated that the X-rays showed 
some degenerative changes, especially around the L1 vertebra, 
and some narrowing at the L5 - S1 interspace.  Dr. White 
stated that clinical examination at that time remained fairly 
unremarkable.  

In October 1982, the veteran also submitted an October 1980 
letter from R.D. Mitchell, D.C., who stated he had examined 
the veteran in September 1980.  Dr. Mitchell stated that 
X-rays revealed a compression of the intravertebral disc at 
L5 and S1.  He stated there was some calcium build-up at L4, 
L5 and S1, and he also stated there was a grade 1 
spondylolisthetis [sic] at L5.  

A VA X-ray report dated in October 1986 shows that the 
veteran was referred with a 2-week clinical history of low 
back pain.  X-rays of the lumbar spine showed degenerative 
disc space changes at T12 - L1, L1 -L2 and L2 - L3.  Mild 
osteophyte formation was identified at these levels.  The 
impression was mild degenerative disc space changes as 
described with an otherwise negative examination.  The 
veteran's low back pain persisted, and a VA Magnetic 
Resonance Imaging (MRI) study of the lumbar spine was 
performed in December 1986.  The radiologist stated that a 
density with low signals was seen projecting into the spinal 
canal at the level of L5 - S1 indenting the anterior aspects 
of the subarachnoid space.  He also stated that the disc 
space at the same level was narrowed.  He said remaining 
portions of the vertebral bodies, disc spaces, subarachnoid 
space and spinal cord appeared normal.  The impression was 
probable HNP (herniated nucleus pulposus) L5 - S1, with a 
predominantly central location.  

In May 1989, the veteran submitted evaluation and treatment 
records dated from December 1988 to April 1989 from Carl W. 
Huff, M.D., concerning treatment following an automobile 
accident in November 1988.  He also submitted a radiology 
report from Volunteer General Hospital dated in November 
1988; the radiologist stated that a lumbar Computed 
Tomography (CT) scan of the lumbar spine showed bulging of 
the annulus at L4.  There was no herniated disc material at 
any level.  In December 1988, Dr. Huff stated that X-rays of 
the lumbosacral spine showed narrowing of the L5 - S1 
interspace and some wedging of the L1 vertebra.  

July 1993 VA X-rays of the lumbar spine showed some facet 
sclerosis at L5-S1 with mild disc space narrowing at L5-S1.  
In a consultation report dated in December 1993 a VA 
physician stated that electromyography showed mild chronic 
radiculopathy at L5 on the left.  

In April 1995, the veteran submitted private medical records 
dated from January 1991 to March 1995; those records include 
reports of continuing complaints of low back pain.  The 
veteran had a CT scan of the lumbar spine in September 1994, 
and the radiologist stated the L5 - S1 disc space was narrow 
and there was gas in the disc space.  The conclusion was 
degeneration of the L5 - S1 disc.  An October 1994 X-ray 
study of the lumbar spine at Methodist Hospital showed the L5 
- S1 interspace was moderately narrowed.  Posterior 
apophyseal joints of the distal lumbar spine showed moderate 
degenerative changes.  An MRI study of the lumbar spine on 
the same date showed a small right paracentral herniated disc 
at the L5 - S1 level.  

Clinical records from Martin Medical Center show that in 
January 1995, the veteran reported he had been in an 
automobile accident earlier that month.  On examination of 
the back, there was tenderness over the right 
paraspinal/iliac crest area.  There was no visible sign of 
trauma.  The impression was back strain and chronic back pain 
secondary to degenerative arthritis.  A lumbar myelogram at 
Methodist Hospital in February 1995 was normal.  A lumbar CT 
examination on the same date showed evidence of degenerative 
disc disease with vacuum disc phenomenon.  There was mild 
diffuse disc bulge at the L5 - S1 level with a superimposed 
right paracentral HNP.  Mild degenerative facet changes were 
seen at the L5 - S1 level.  

In the report of an October 1995 VA orthopedic examination, 
the physician stated that review of all the radiological 
studies done at VA suggested degenerative changes involving 
the lumbosacral spine.  The physician also stated that the 
veteran had osteoarthritis involving the facet joints of the 
lumbar spine.  The veteran underwent an additional VA 
orthopedic examination in February 1998.  The physician 
reported that X-rays of the lumbar spine showed a narrowed L5 
disc space.  The diagnosis was mild degenerative disc disease 
of L5.  At a September 1998 VA examination, the examiner 
stated that X-rays of the lumbar spine demonstrated joint 
space narrowing, L5 - S1, and sclerotic facet changes at L4 - 
L5 and L5 - S1.  The examiner stated there was degenerative 
joint disease as described.  

Review of the evidence outlined above shows that degenerative 
changes of the lumbar spine and disc space narrowing at L5 - 
S1 were identified during service by a private physician who 
reviewed service department X-rays and that a private 
chiropractor stated that his X-rays of the veteran showed 
compression of the intravertebral disc at L5 and S1 and 
"calcium build-up" at L4, L5 and S1.  The service X-rays 
reviewed by Dr. White were all taken prior to 1981, and Dr. 
Mitchell's X-rays were taken in September 1980; thus all 
these X-rays predate the April 1991 motorcycle accident.  The 
Board acknowledges that service department radiologists had 
not identified the degenerative changes or disc space 
narrowing.  However, the fact that X-rays are subject to 
differences in interpretation is illustrated by the disparity 
in findings by different service physicians in X-rays taken 
after the motorcycle accident.  

The evidence further shows disc space narrowing at S1 was 
found in the first post-service VA X-rays, taken in August 
1982, some 13 months after service.  Degenerative disc 
disease has been associated with the L5 - S1 narrowing that 
has been consistently found since then, and other 
degenerative changes including osteophyte formation and facet 
changes have been reported intermittently.  In view of the 
conflicting interpretations of in-service X-rays, the 
evidence as to whether the current degenerative changes of 
the veteran's spine had their onset in service is in relative 
equipoise.  With application of 38 U.S.C.A. § 5107(b) and 
38 C.F.R. § 3.102, the Board resolves all reasonable doubt in 
favor of the veteran and concludes that degenerative changes 
of the lumbar spine, to include degenerative disc disease and 
degenerative joint disease, were incurred in service.  

ORDER

Service connection for degenerative changes of the 
lumbosacral spine, to include degenerative disc disease and 
degenerative joint disease, is granted.

REMAND

In view of the decision above, the veteran's service-
connected low back disability includes not only mechanical 
low back pain but also degenerative changes of the lumbar 
spine.  At the March 1999 hearing, the veteran testified that 
his low back disability had increased in severity since his 
last VA examination.  Under the circumstances, the Board will 
return the case to the RO for an additional examination of 
the veteran and readjudication of the rating for the 
veteran's service-connected low back disability, encompassing 
mechanical low back pain and degenerative changes of the 
lumbar spine, including degenerative disc disease and 
degenerative joint disease.  

The veteran is also seeking a rating in excess of 10 percent 
for AV heart block.  In this regard, the Board notes that in 
a September 1996 rating decision, the RO granted service 
connection for AV heart block and assigned a noncompensable 
rating effective from the date of claim in April 1995.  The 
veteran's notice of disagreement with the initial rating was 
received in May 1997.  In a statement of the case dated in 
October 1998, the RO stated that it confirmed a 30 percent 
rating for AV heart block, effective from April 1995.  In a 
rating decision dated two days after the date of the 
statement of the case, the RO stated that the rating for AV 
heart block was increased from noncompensable to 10 percent, 
effective from April 1995.  The RO sent both the statement of 
the case and the rating decision to the veteran, with 
separate forwarding letters, both dated on the same date in 
early November 1998.  The veteran questioned these 
discrepancies in a letter received at the RO in November 1998 
and argued that a 60 percent rating should be granted for AV 
heart block.  There is no indication that the RO has provided 
an explanation concerning the conflicting statement of the 
case and rating decision, but in a supplemental statement of 
the case dated in February 1999, the RO stated that the 10 
percent rating for AV heart block was continued.  The veteran 
submitted his substantive appeal concerning the rating for AV 
heart block at the March 1999 hearing.  

With respect to medical evidence concerning the rating for AV 
heart block, the Board notes that VA hospital discharge 
instructions in the record indicate that the veteran was 
hospitalized in May 1998 and that his diagnoses included 
hypertension and coronary artery disease.  The narrative 
summary for this VA hospitalization is not of record, and 
should be obtained.  

In addition, the Board notes that during the course of the 
appeal, VA revised the rating criteria for the cardiovascular 
system effective January 12, 1998.  62 Fed. Reg. 65207-65224 
(1997) (codified at 38 C.F.R. § 4.104 (1998)).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where the law or regulations change after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.  Marcoux. V. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The RO should consider the applicability of 
the old and new rating criteria.  In this regard, the Board 
notes that under the revised Rating Schedule the diagnostic 
criteria for coronary artery disease and AV block are the 
same.  As service connection is not in effect for coronary 
artery disease, the Board is of the opinion that an 
additional examination would facilitate its decision.  The 
examiner should be requested to identify the manifestations 
of the veteran's service-connected AV heart block and 
distinguish them from the manifestations of the coronary 
artery disease and any other nonservice-connected heart 
disability.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1. The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all health care 
providers, VA and non-VA, from whom he 
has recently received treatment for 
low back disability or AV heart block.  
When the requested information and any 
necessary authorization are received, 
the RO should attempt to obtain a copy 
of all indicated records that are not 
already of record.  In any event the 
RO should obtain a copy of the 
narrative hospital summary for the 
veteran's VA hospitalization in May 
1998.  
2. The RO should arrange for VA 
examination of the veteran by a board 
certified orthopedist, if available, 
to determine the nature and extent of 
the veteran's service-connected low 
back disability, which includes 
degenerative disc disease, 
degenerative joint disease and 
mechanical low back pain.  All 
indicated studies, including an X-ray 
study, must be performed.  The 
physician should identify all current 
manifestations of the disability, 
including limitation of motion, any 
muscle spasm, radiating pain or any 
other neurological impairment.  Tests 
of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on 
use associated with the low back 
disability should be described.  The 
physician should also be requested to 
identify any objective evidence of 
pain and the specific functional loss 
due to pain.  In this regard, the 
physician should report the veteran's 
range of motion in degrees and 
specifically indicate at what point of 
active motion the veteran began to 
experience pain and at what point of 
active motion the pain ended.  To the 
extent possible, the physician should 
provide an assessment of the degree of 
severity of any pain present.  The 
physician should also express an 
opinion concerning whether the low 
back disability would be productive of 
additional functional impairment on 
repeated use or during flare-ups (if 
the veteran describes flare-ups), and, 
if feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the physician should so state.  
Without regard to any other 
disability, the physician should 
provide an opinion, with complete 
rationale, as to the effect of the low 
back disability on the veteran's 
ability to work.  The claims files and 
a copy of this REMAND must be made 
available to the physician prior to 
the examination.  The examination 
report must reflect that the physician 
reviewed the claims files.  
3. The RO should also arrange for VA 
examination by a board certified 
cardiologist, if available, to 
determine the nature and severity of 
the veteran's service-connected AV 
heart block.  The physician should be 
requested to identify the 
manifestations of the veteran's 
service-connected AV heart block and, 
if possible, distinguish them from the 
manifestations of the coronary artery 
disease and any other nonservice-
connected heart disability.  If this 
is not feasible, the physician should 
so state.  The physician should be 
specifically requested to state 
whether syncope is a manifestation of 
the veteran's AV heart block and, if 
present, whether cardiac hypertrophy 
or dilation, is a manifestation of the 
veteran's service-connected AV heart 
block.  All indicated studies should 
be performed, including left 
ventricular ejection fraction and 
electrocardiogram, echocardiogram or 
X-ray, as appropriate.  The level of 
metabolic equivalents (METs) at which 
dyspnea, fatigue, angina, dizziness or 
syncope develops should be determined.  
If a laboratory determination of METs 
by exercise testing cannot be done for 
medical reasons, an estimation by a 
medical examiner of the level of 
activity (expressed in METs and 
supported by specific examples, such 
as slow stair climbing or shoveling 
snow) that results in dyspnea, 
fatigue, angina, dizziness or syncope 
may be used.  See 38 C.F.R. § 4.104, 
Note (2) (1998).  The physician should 
be requested to provide an opinion, 
with complete rationale, as to the 
effect of the AV heart block on the 
veteran's ability to work.  The claims 
files and a copy of this REMAND must 
be made available to the physician 
prior to the examination.  The 
examination report must reflect that 
the physician reviewed the claims 
files.  
4. Thereafter, the RO must review the 
claims files and ensure that all 
development actions, including the 
medical examinations and opinions, 
have been conducted and completed in 
full.  If any development is 
incomplete, the RO should take 
appropriate corrective action.  
5. Then, the RO should undertake any 
other indicated development and 
readjudicate entitlement to a rating 
in excess of 40 percent for service-
connected low back disability.  In 
this regard, the RO should consider 
application of 38 C.F.R. § 4.10 
regarding the effect of the service-
connected low back disability on the 
veteran's ordinary activity and should 
consider all pertinent diagnostic 
codes under the Rating Schedule.  The 
RO should also consider application of 
38 C.F.R. § 4.40 regarding functional 
loss due to pain, 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination or pain on movement of 
a joint and 38 C.F.R. § 4.59 regarding 
painful motion with arthritis.  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995); VAOPGCPREC 9-98.  In addition, 
with consideration of the appropriate 
rating criteria, the RO should 
readjudicate entitlement to a rating 
in excess of 10 percent for AV heart 
block.  See Marcoux v. Brown, 9 Vet. 
App. 289 (1996); Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  
Finally, the RO should consider 
whether the case should be referred to 
the Director of the Compensation and 
Pension Service for extra-schedular 
consideration under 38 C.F.R. 
§ 3.321(b)(1).  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and the veteran and his representative 
should be provided an opportunity to respond.  Thereafter, 
the case should be returned to the Board for further 
appellate consideration if otherwise in order.   By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals







